Citation Nr: 0900286	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  03-19 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for left ankle 
degenerative joint disease (claimed as residuals of left 
ankle fracture), currently evaluated as 0 percent disabling 
prior to July 25, 2008. 

2.  Entitlement to an increased rating for left ankle 
degenerative joint disease (claimed as residuals of left 
ankle fracture), currently evaluated as 10 percent disabling 
from July 25, 2008. 


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from January 1986 to March 1992 with additional 
service in the Army National Guard.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran was 
scheduled for an August 2006 Board hearing but did not 
appear.  This matter was remanded in October 2006 and May 
2008 for further development.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In the November 2002 rating decision, the RO denied 
entitlement to an increased rating for left ankle fracture, 
which at the time was evaluated as 0 percent disabling, 
effective March 1992.  The veteran appealed.  In August 2008, 
the RO assigned a 10 percent disability rating, effective 
July 2008.  Although an increased rating has been granted, 
the issue remains in appellate status, as the maximum 
schedular rating has not been assigned.  AB v. Brown, 6 Vet. 
App. 35 (1993).  

The Board notes that the veteran's notice of disagreement in 
response to the November 2004 RO decision denying entitlement 
to service connection for  depression was received in January 
2005.  Although a statement of the case was issued in January 
2006, the veteran failed to perfect appeal.

The Board additionally notes that altogether by statements 
received in January 2005 and in December 2008, the veteran 
claimed entitlement to an earlier effective date for left 
ankle degenerative joint disease (claimed as residuals of 
left ankle fracture).  This matter is hereby referred to the 
RO for appropriate action.  


FINDING OF FACT

Effective prior to July 25, 2008 and thereafter, the 
veteran's service-connected left ankle degenerative joint 
disease (claimed as residuals of left ankle fracture) is 
manifested by impairment of the tibia and fibula with a 
slight ankle disability.  



CONCLUSIONS OF LAW

1.  Prior to July 25, 2008, the criteria for entitlement to a 
disability evaluation of 10 percent, but no higher, for the 
veteran's service-connected left ankle degenerative joint 
disease (claimed as residuals of left ankle fracture) have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5010, 5262 
(2008).

2.  From July 25, 2008, the criteria for entitlement to a 
disability evaluation in excess of 10 percent for the 
veteran's service-connected left ankle degenerative joint 
disease (claimed as residuals of left ankle fracture) have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 
5010, 5262 (2008).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in December 2003, 
November 2005, April 2006, October 2006, and June 2008 
subsequent to the November 2002 adjudication.  Altogether, 
the notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.

While the notices were not provided prior to the November 
2002 adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a February 2008 supplemental 
statement of the case, (following the provision of notice in 
December 2003, November 2005, and April 2006), in an August 
2008 rating decision and in an October 2008 supplemental 
statement of the case (both following the provision of notice 
in June 2008).  The veteran and his representative have not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Here, the veteran was provided with that notice 
in June 2008. 

VA has obtained VA and private treatment records, assisted 
the veteran in obtaining evidence, and afforded the veteran 
VA examinations in December 2007 and July 2008.  On a 
supplemental statement of the case notice response dated in 
December 2008, the veteran checked the appropriate response 
to indicate that he had no other information or evidence to 
submit and to return to his case to the Board for further 
appellate consideration as soon as possible.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Ratings

The RO originally granted service connection for residuals of 
left ankle fracture in July 1992 assigning a 0 percent 
evaluation, effective March 2, 1992.

The present appeal involves the veteran's claim that the 
severity of his service-connected left ankle degenerative 
joint disease (claimed as residuals of left ankle fracture) 
warrants a higher disability rating.  In August 2008, the RO 
assigned a 10 percent evaluation for left ankle degenerative 
joint disease, effective July 25, 2008.  The veteran has not 
indicated that he is satisfied with this rating.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

The veteran's service-connected left ankle degenerative joint 
disease (claimed as residuals of left ankle fracture) has 
been rated by the RO under the provisions of Diagnostic Codes 
5010-5262.  

Under Diagnostic Code 5010, arthritis due to trauma 
substantiated by X-ray findings is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.   

Under Diagnostic Code 5262 for impairment of the tibia and 
fibula, a 10 percent rating is warranted where there is 
malunion of the tibia and fibula with slight ankle 
disability.  A 20 percent rating is warranted where there is 
malunion of the tibia and fibula with moderate ankle 
disability.  A 30 percent rating is warranted where there is 
malunion of the tibia and fibula with marked ankle 
disability.  A maximum 40 percent rating is warranted for 
nonunion of the tibia and fibula with loose motion, requiring 
brace.  38 C.F.R. § 4.17a, Diagnostic Code 5262.  

The Board notes that normal ranges of motion for the ankle 
are as follows:  Dorsiflexion is from 0 to 20 degrees, and 
plantar flexion is from 0 to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II.

Other potentially applicable Diagnostic Codes include 
Diagnostic Code 5271 for limited motion of the ankle.  Under 
Diagnostic Code 5271, a 10 percent rating is warranted for 
moderate limitation of motion.  A maximum rating of 20 
percent is warranted for marked limitation of motion.  

Diagnostic Codes 5270 (ankylosis of ankle), 5272 (ankylosis 
of subastragalar or tarsal joint), 5273 (malunion of os 
calcis or astragalus), and 5274 (astragalectomy) are not for 
application.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 
5273, and 5274.  As will be seen below, there is no evidence 
of ankylosis, malunion of os calcis or astragalus, and 
astragalectomy.

I.  Prior to July 25, 2008

The veteran suffered a left ankle injury in service for which 
he was granted service connection, effective March 1992, the 
date of his discharge from service.  In December 2001, he 
sustained a work-related left foot, ankle, and knee injury 
when he was trapped between two forklifts.  The work-related 
injury required two surgeries for his left foot.  The 
question before the Board is what level of disability is 
attributable to the service-connected disability as opposed 
to the post-service left ankle injury.

An August 2002 VA examination report notes that the veteran 
fractured his left ankle in service in 1989 by stepping into 
a pothole.  He subsequently had done reasonably well but 
continued to be symptomatic to present time.  He had an x-ray 
approximately three weeks prior that showed an old fracture 
and a chipped bone on his ankle.  His present symptoms 
included pain at a level of 6 out of 10 when he walked for 
three hours or greater or he was exposed to cold damp 
weather.  Also, running and jogging would promote symptoms.  
Left ankle range of motion was normal without pain 
limitation.  There was no instability.  The final diagnosis 
was left foot fracture in the past with absence of the 
phalanges of the second toe shown by x-rays.  An August 2002 
magnetic resonance imaging (MRI) shows a small effusion and 
either mucinous degenerative changes and/or subacute sprain 
of the anterior cruciate ligament.  There was no gross sprain 
of the medial and lateral collateral ligaments appreciated.  
Degenerative changes were noted involving the knee.  

A January 2003 VA treatment record shows that the veteran was 
seen for left knee and left ankle pain following a left knee 
twist injury at work when his leg was caught between two fork 
lifts in 2001.  He was being seen after an MRI of the left 
knee and X-rays of the left ankle were done.  On physical 
examination, he walked with a stable gait and had been using 
a knee brace.  His knee had full range of motion and lateral 
joint line tenderness with palpation.  Varus/valgus stress 
test was negative for instability.  Upon physical examination 
of the veteran's left ankle, it was noted that there was good 
range of motion and pain over the anterior medial malleolus.  
It was observed that there was no instability.  The MRI 
showed a small effusion with mucinous degenerative changes of 
the posterior horns of the medial and lateral menisci with 
what might represent a nondisplaced tear of the posterior 
horn of the lateral meniscus.  X-rays of the left ankle 
showed that overall alignment was "ok"; there were 
questionable subtle degenerative joint disease changes over 
the tip of the medial malleolus-sesamoid.  X-rays of the left 
knee showed no degenerative joint disease and no fracture.  

January and February 2004 VA treatment records show range of 
motion in the left knee of 0 to 120 degrees with no effusion 
or instability.  

The veteran was afforded a VA examination in December 2007.  
The veteran reported that in the late 1980s, he twisted his 
left ankle and had several episodes of eversion injury to the 
left ankle while in service.  It was noted that available 
records revealed several small chip areas from the medial 
malleolus.  After service, he was involved in a work-related 
construction injury in 2001 in which two forklifts crushed 
his ankle, foot, lower leg, and knee.      

In the diagnosis section of the VA examination report, it was 
noted that the veteran had a healed chip fracture, medial 
malleolus.  It was additionally noted that an X-ray showed a 
normal ankle without acute fracture, dislocation or 
significant arthritis.  The second diagnosis was crush 
injury, left lower extremity involving the foot and ankle.  
X-rays showed redemonstration of the amputation of the second 
toe with postsurgical changes and minimal degenerative 
changes at the first tarsometatarsal joint. 

Upon physical examination, the veteran's left ankle 
demonstrated an eversion type of presence with deviation of 
the Achilles tendon laterally.  It also was noted that the 
veteran's plantar flexion was from 0 to 40 degrees without 
painful limitation and ankle dorsiflexion was from 0 to 7 
degrees.  However, the VA examiner at the time noted that the 
veteran's ankle "condition" was not related to the ankle 
injury in service, but rather to the industrial injury.  The 
VA examiner explained that the chip fractures, which had been 
previously noted during his military service, would not 
result in the deformity of the ankle, which is seen on 
physical examination.  

The Board notes, however, that the Board issued a remand in 
May 2008.  The Board noted that on VA examination December 
2007, the VA examiner opined as to the etiology of the 
veteran's current left ankle "condition" and did not state 
with specificity whether or to what extent current left ankle 
symptoms were attributable to the service-connected 
disability.  Per the Board's remand instructions, another VA 
examination was scheduled in July 2008.  The VA examiner 
noted that it was more likely than not that his ongoing ankle 
symptoms were related to the veteran's previous ankle 
fracture.  

While the Board is presented with conflicting medical 
opinions as to whether the veteran's current symptoms are 
related to service or to his injury post service, given that 
the evidence is more or less equally-balanced, all doubt is 
resolved in the veteran's favor that the symptoms reported by 
the veteran at the December 2007 VA examination are related 
to his injury in service.  See 38 U.S.C.A. § 5107(b).  

Accordingly, a rating of 10 percent is warranted.  With range 
of motion 0 to 7 degrees for ankle dorsiflexion and from 0 to 
40 degrees for plantar flexion and an eversion type of 
presence with deviation of the Achilles tendon laterally, the 
veteran's service-connected left ankle degenerative joint 
disease (claimed as residuals of left ankle fracture) is 
manifested by impairment of tibia and fibula with slight 
ankle disability.  The next higher 20 percent evaluation is 
not warranted, however, as the medical evidence does not show 
a moderate knee or ankle disability.  X-rays showed a normal 
ankle without acute fracture, dislocation, or significant 
arthritis.  Medical records show degenerative changes in the 
left knee but there is full range of motion of the knee with 
no instability

Further, a higher rating under Diagnostic Code 5003 and 
Diagnostic Code 5271 is not for application given that there 
is only moderate limitation of motion of the left ankle and 
not marked limitation of motion.  Plantar flexion in the left 
ankle was five degrees less than full.  Dorsiflexion was a 
little less than half way between what is considered normal.  
These findings more closely approximate the criteria for 
moderate limitation of motion.
   
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  At the 
December 2007 VA examination, it was noted that ranges of 
motion during passive, active, and three repetitive motions 
were the same.  Further noted was that there was no 
additional functional impairment due to pain, weakness, 
fatigability, incoordination, or flare-ups.    

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision than set forth herein.

II.  From July 25, 2008

When the veteran was afforded a VA examination in July 2008, 
it was noted that the veteran had left ankle pain and 
degenerative joint disease.  Range of motion of the ankle 
revealed dorsiflexion of 15 degrees without painful motion.  
Also revealed was plantar flexion to 35 degrees without 
painful limitation.  The VA examiner noted that it was more 
likely than not that his ongoing ankle symptoms were related 
to his previous ankle fracture.      

Overall, the veteran's service-connected left ankle 
degenerative joint disease (claimed as residuals of left 
ankle fracture) is manifested by impairment of tibia and 
fibula with slight ankle disability.  The medical evidence 
effective in July 2008 continues to show no more than mild 
ankle disability with no additional knee impairment.  A 
rating in excess of 10 percent is not warranted.  A higher 
rating under Diagnostic Code 5003 and Diagnostic Code 5271 
also is not for application given that there is only moderate 
limitation of motion and not marked limitation of motion.  
There are 10 degrees less than what is considered normal 
dorsiflexion and five degrees less than what is considered 
normal plantar flexion.
    
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  At the 
July 2008 VA examination, it was noted that ranges of motion 
during passive, active, and three repetitive motions were the 
same.  Further noted was that there were additional 
functional impairment due to pain, weakness, fatigability, 
incoordination, or flare-ups.    

The level of impairment in the left ankle has been relatively 
stable throughout the appeals period, or at least has never 
been worse than what is warranted for a 10 percent rating.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected left ankle disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  The veteran reportedly has not 
worked since his work-related injury in 2001.  Regarding his 
service-connected left ankle disability, however, the VA 
examiners in December 2007 and July 2008 specifically noted 
that there were no incapacitating episodes or radiation of 
pain and no neurological findings or effect on the usual 
occupation or daily activities.  Under these circumstances, 
the Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The veteran may always advance an increased rating claim if 
the severity of his disability should increase in the future.  



ORDER

Prior to July 25, 2008, entitlement to assignment of a 10 
percent rating for the veteran's left ankle degenerative 
joint disease (claimed as residuals of left ankle fracture) 
is warranted.  The appeal is granted to that extent, subject 
to laws and regulations applicable to payment of VA benefits. 

From July 25, 2008, entitlement to an increased rating for 
left ankle degenerative joint disease (claimed as residuals 
of left ankle fracture), currently evaluated as 10 percent 
disabling is not warranted.  The appeal is denied to this 
extent.  





____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


